Upon a subsequent motion to amend the remittitur, the following opinion was handed down:
All the points now made for an amendment of the remittitur were considered when we rendered our judgment. The city should pay interest from the entry of the judgment at Special Term. The time had then come when it should have paid the principal sum, about the amount of which there was no longer any dispute, into court, and then the claimants could have obtained it, or have compelled the plaintiff to give such security upon the appeal as would have secured to them the interest.
As to the costs, the plaintiff made the city as well as the claimants, respondents, and failed utterly, and the city succeeded in its appeal against the claimants. Instead of ordering the plaintiff to pay costs to the claimants and they to the city, we thought it better to order the plaintiff to pay costs directly *Page 364 
to the city, as we had the undoubted discretion to do, and no injustice was done.
The motion should be denied.
All concur.
Judgment accordingly.